                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                              UNITED STATES DISTRICT COURT                            November 05, 2018
                               SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                   HOUSTON DIVISION

OLUWASEYI ERUMEVWA,                              §
                                                 §
         Petitioner,                             §
VS.                                              §   CIVIL ACTION NO. 4:18-CV-678
                                                 §
JEFF SESSIONS, et al,                            §
                                                 §
         Respondents.                            §

                                MEMORANDUM AND ORDER

        Petitioner Oluwaseyi Erumevwa was a detainee in the custody of the United States

Immigration and Customs Enforcement (“ICE”). Erumevwa filed a petition for a writ of habeas

corpus challenging his detention. Respondents filed a motion to dismiss the petition as moot.

Petitioner did not respond. Having considered the motion and the attached exhibits, the Court

concludes that the respondents’ motion should be granted.

I.      Background

        The facts leading to Erumevwa’s detention are not relevant to the disposition of this case.

Erumevwa states that he was in custody for an unreasonable length of time pending final

determination of his removability. Erumevwa contends that this prolonged detention violates his

constitutional rights.

II.     Standard of Review

        Respondents argue that the petition is subject to dismissal under Fed.R.Civ.P. 12(b)(1).

Rule 12(b)(1) provides for dismissal, in relevant part, when the court lacks subject matter

jurisdiction.

        It is beyond dispute that




1/3
                “Without jurisdiction the court cannot proceed at all in any cause.
                Jurisdiction is power to declare the law, and when it ceases to
                exist, the only function remaining to the court is that of announcing
                the fact and dismissing the cause.” Ex Parte McCardle, 7 Wall.
                506, 514 (1868).

Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94 (1998). The petitioner bears the

burden of proving by a preponderance of the evidence that this Court has jurisdiction to hear his

claims. Patterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).

III.    Analysis

        Respondents argue that the Court lacks jurisdiction because Erumevwa has been removed

from the United States and is no longer in custody, thus rendering his petition moot.

Respondents attach to their motion to dismiss copies of documents demonstrating that Erumevwa

was removed from the United States, and thereby released from ICE custody, on June 19, 2018.

See Respondents’ Motion to Dismiss, Exh. 1. Because Erumevwa is no longer in custody, there

is no relief that this Court can grant regarding his petition.

        “Under Article III of the Constitution this Court may only adjudicate actual, ongoing

controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988). “Mootness has two aspects: ‘when the

issues presented are no longer “live” or the parties lack a legally cognizable interest in the

outcome.’” United States Parole Comm'n v. Geraghty, 445 U.S. 388, 396 (1980) (quoting

Powell v. McCormack, 395 U.S. 486, 496(1969)). “If a dispute has been resolved or if it has

evanesced because of changed circumstances, including the passage of time, it is considered

moot. With the designation of mootness comes the concomitant designation of non-

justiciability.” American Med. Ass'n v. Bowen, 857 F.2d 267, 270 (5th Cir. 1988)(citations

omitted).   Because Erumevwa’s petition no longer presents a justiciable claim, it must be

dismissed as moot.




2/3
IV.   Order

      For the foregoing reasons, it is ORDERED that Respondents’ motion to dismiss (Doc. #

5) is GRANTED. The petition (Doc. # 1) is DISMISSED WITHOUT PREJUDICE as moot.

      It is so ORDERED.

      SIGNED on this 5th day of November, 2018.


                                            ___________________________________
                                            Kenneth M. Hoyt
                                            United States District Judge




3/3
